Citation Nr: 1037362	
Decision Date: 10/01/10    Archive Date: 10/12/10

DOCKET NO.  07-20 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a back disability.  

3.  Entitlement to service connection for an acquired psychiatric 
disability other than posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1967 to April 1969.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah.  

The Board notes that in a January 2008 rating decision, the 
appellant was denied service connection for PTSD.  The appellant 
did not appeal that issue and it is not on appeal. 

The issue of entitlement to service connection for an acquired 
psychiatric disability other than PTSD is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A left knee disability was not manifest during service, and 
arthritis was not manifest within a year of discharge, and is not 
attributable to service.

2.  Degenerative disk disease of the lumbar spine is attributable 
to service.  


CONCLUSIONS OF LAW

1.  A left knee disability was not incurred in or aggravated by 
service, and arthritis may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.  Degenerative disk disease of the lumbar spine was incurred in 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

Additionally, the United States Court of Appeals for Veterans 
Claims (Court) has held that the plain language of 38 U.S.C.A. § 
5103(a) (West 2002), requires that notice to a claimant pursuant 
to the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. Prinicpi, 
18 Vet. App. 112, 119 (2004). The timing requirement enunciated 
in Pelegrini applies equally to the initial disability-rating and 
effective-date elements of a service connection claim.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
appellant with the notice required under VCAA by letter dated in 
November 2005.  Although the letter provided adequate notice with 
respect to the evidence necessary to establish a claim for 
service connection, it did not provide notice of the type of 
evidence necessary to establish a disability rating or effective 
date for the disability on appeal.  See Dingess, supra.  However, 
the Board notes that the appellant was given such notice in 
August 2007 in a letter sent by the RO for another claim.  
Despite the inadequate notice, the Board finds no prejudice to 
the appellant in proceeding with the issuance of a final 
decision. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been addressed 
by the agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  As the Board 
concludes below that the preponderance of the evidence is against 
the appellant's claims for service connection for a left knee 
disability, any questions as to the appropriate disability rating 
or effective date to be assigned are rendered moot.

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefits sought, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  VA has 
also satisfied its duty to assist the appellant under 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159.  Available service and VA 
treatment records have been associated with the claims folder 
along with post service medical records.  VA has afforded the 
appellant appropriate VA examinations.  Except where otherwise 
noted, we note that the VA examinations were adequate as they 
reflect a pertinent medical history, review of the documented 
medical history, clinical findings, a diagnosis, and opinions 
supported by medical rationale.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence necessary 
to substantiate the claims.  The evidence of record provides 
sufficient information to adequately evaluate the claims, and the 
Board is not aware of the existence of any additional relevant 
evidence which has not been obtained.  No further assistance to 
the appellant with the development of evidence is required.  38 
U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d). Accordingly, the 
Board will address the merits of the claim.

LEGAL CRITERIA

Veterans are entitled to compensation from VA if they develop a 
disability "resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in line of duty." 38 U.S.C. 
§§ 1110 (wartime service), 1131 (peacetime service).  To 
establish a right to compensation for a present disability, a 
veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-the 
so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004). Holton v. Shinseki, 557 F.3d 1362 
(2009).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2009).

Certain chronic diseases, such arthritis, may be service 
connected if increased or aggravated by service or manifested to 
a degree of 10 percent disabling or more within one year after 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309 (2009).  For a showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as distinguished 
from merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be legitimately 
questioned.  If the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 3.303(b) 
(2009).

Generally, a veteran will be considered to have been in sound 
condition when examined, accepted, and enrolled for active 
service, except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable (obvious 
or manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by such service.  
Only such conditions as are recorded in examination reports are 
to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b).  The burden of proof is on VA to rebut the presumption 
by producing clear and unmistakable evidence that a disability 
existed prior to service.  See Kinnaman v. Principi, 4 Vet. App. 
20, 27 (1993).  Clear and unmistakable evidence (obvious and 
manifest) is required to rebut the presumption of aggravation 
where the pre-service disability underwent an increase in 
severity during service.  38 C.F.R. § 3.306(b).  In considering 
the effect of section 1111 on claims for service-connected 
disability, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has stated that the government may show 
a lack of aggravation by establishing that there was no increase 
in disability during service or that any increase in disability 
was due to the natural progress of the preexisting condition.  
Wagner v. Principi, 370 F.3d 1089, 1094-96 (Fed. Cir. 2004) 
citing 38 U.S.C.A. § 1153.

38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups during 
service of a pre- existing injury or disease are not sufficient 
to be considered aggravation in service unless the underlying 
disability, as contrasted to the symptoms of that disability, has 
worsened.  See Hunt v. Derwinski, 1 Vet. App. 292 (1991), Beverly 
v. Brown, 9 Vet. App. 402 (1996).  

The Board notes that the provisions of 38 U.S.C.A. § 1154(b) do 
not apply, as it has not been claimed that the disabilities were 
incurred while engaging in combat.  

ANALYSIS

Left knee disability 

The appellant has appealed the denial of service connection for a 
left knee disability.  After review of the evidence, the Board 
finds against the claim.  

In this case, the Board is presented with positive and negative 
evidence.  The evidence includes the May 1966 preinduction 
examination in which the appellant reported trick or locked knee.  
In January 1969, a twisted knee and traumatic arthritis left knee 
were noted.  It was shown that they aspirated 60 ml of dark red 
fluid, bandaged the appellant and put him on light duty.  The 
knee was again tapped the next day.  Two days later, he was much 
improved though some effusion was still present.  At his April 
1969 separation examination, the appellant reported a history of 
trick or locked knee.  The lower extremities were reported normal 
on evaluation.  

In June 1969, the appellant filed a claim for "bad knee."  
However, he failed to report for an examination and his claim was 
denied.  

In his claim for compensation received in October 2005, the 
appellant reported his left knee swelled to the point that he 
could not walk during service and that they had to take blood out 
from under his knee cap without pain relief.  He stated that it 
was either five or six vials full of blood which had to be 
removed to make the swelling go down.  

In August 2006, it was noted that the appellant had some knee 
trouble during service.

In January 2007, Dr. B related that the appellant had significant 
diffuse primary osteoarthritis and severe tricompartmental 
osteoarthritis of his knees.  X-rays documented sclerosis of his 
sacroiliac joints.  It was noted that he had significant pain in 
his knees as he stands as well.  

The appellant was afforded a VA compensation and pension 
examination in November 2007.  During this examination, he 
reported that during service while walking his kneecap "came 
out," went back in and then swelled up.  He stated that they 
drained fluid out of it.  The appellant denied any other injury 
to his knee but reported that the knee has bothered him off and 
on since.  Osteoarthritis of the left knee was diagnosed.  

However, the Board is also presented with convincing negative 
evidence.  In this regard, the Board notes that URI, "knee now 
normal" was noted in February 1969.  Although at separation the 
appellant reported a history of trick or locked knee, examination 
revealed that the lower extremities were normal.  

Furthermore, the November 2007 VA examiner noted that it appeared 
that the appellant had significant enough injury to cause knee 
effusion back in 1968.  He noted that it was hard to say exactly 
what went on there and that there were no intervening medical 
records.  The examiner noted that the appellant's rheumatologist 
reported that the appellant had primary osteoarthritis of 
multiple joints and the primary osteoarthritis is a condition of 
osteoarthritis where no previous trauma is involved.  However, he 
noted that such did not preclude that he had trauma, but the fact 
that his arthritis is so widespread and in so many joints, it is 
likely that this arthritis would have developed despite previous 
injuries.  He then noted that it appeared that the appellant's 
knee returned to normal by four weeks later after the initial 
injury and on his discharge physical there was no mention of 
continuing problems with his knee.  

Additionally, the examiner noted that it was interesting that on 
his preinduction report of history the appellant reported 
"trick" or locked knee but that examination reported no left 
knee problem found.  In any event, the VA examiner noted that, 
with the widespread osteoarthritis that the appellant had with a 
diagnosis of primary osteoarthritis and the service treatment 
records that show a few entries and possibly even having problems 
prior to service, he would have to say that it is not as least as 
likely as not, less than 50 percent probability, that the 
appellant's current back and knee problems were related to his 
incidents in service.  

Initially, the Board notes that during the pre-induction 
examination the appellant reported trick or locked knee.  
However, there is no adequate documentation of a left knee 
disability that preexisted service in the record.  At most, the 
record contains the appellant's reported a history of trick or 
locked knee.  In light of the whole evidence, the Board finds 
that a chronic knee disability did not pre-exist service and that 
this is not a case that involves the presumption of soundness.  

In weighing the positive and negative evidence of record, the 
Board finds that the weight of the evidence is against the claim.  
In this regard, the Board has considered all lay and medical 
evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) 
("decisions of the Board shall be based on the entire record in 
the proceeding and upon consideration of all evidence and 
material of record");  38 U.S.C.A. § 5107(b) (VA "shall 
consider all information and lay and medical evidence of record 
in a case");  38 C.F.R. § 3.303(a) (service connection claims 
"must be considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records and all pertinent medical and lay evidence").  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).   

Competency of evidence differs from weight and credibility.  
Competency is a legal concept determining whether testimony may 
be heard and considered by the trier of fact, while credibility 
is a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  

A veteran is competent to report symptoms that he experiences at 
any time because this requires only personal knowledge as it 
comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr 
v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may 
be diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation).  Here, we find that 
the appellant is competent to report knee trauma and pain and the 
circumstances surrounding such.  We also find that he has 
presented credible statements on his behalf.  

However, it is the responsibility of the Board to assess the 
credibility and weight to be given the evidence.  See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992)).  Here, we find the appellant's 
assertions that his left knee disability is related to service to 
be less persuasive than the November 2007 VA examiner's opinion 
and the historical record.  The VA examiner opined that it is not 
as least as likely as not, less than 50 percent probability, that 
the appellant's current knee problems are related to his 
incidents in service.  The VA examiner noted that the appellant's 
arthritis is so widespread and in so many joints, it is likely 
that this arthritis would have developed despite previous 
injuries.  The VA examiner's opinion is well reasoned and based 
upon an adequate review of the record.  The opinion was rendered 
after full review of the evidence to include the in service left 
knee treatment and the current nature and extent of the 
appellant's left knee disability.  As such, we afford the opinion 
greater probative value than the appellant's lay statements.  

While the evidence of record shows that the appellant has a left 
knee disability, the Board finds that the more probative evidence 
shows that his current disability is not attributable to service.  
The Board recognizes that the appellant was treated for his left 
knee in service and that he has reported problems since then.  
However, it appears that any in service left knee problems 
resolved by separation.  To that end, we note that "knee now 
normal" was reported in February 1969 and the lower extremities 
were reported normal at separation.  Furthermore, the November 
2007 VA examiner opined that it is not as least as likely as not, 
less than 50 percent probability, that the appellant's current 
knee problems are related to his incidents in service.  

Here, the normal separation examination coupled with the 
phenomenal gap between service and post service treatment tends 
to establish that he does not have continuity of symptomatology.  
See Savage v. Gober, 10 Vet. App. 488 (1997).  

The Board is aware that there was a notation of traumatic 
arthritis during service.  This suggests the possibility that a 
chronic condition, arthritis , was present in service.  See 
38 U.S.C.A. § 1101; 38 C.F.R. § 3.303.  However, the examiner did 
not provide adequate justification for the diagnosis and the knee 
was normal at separation.  As such, chronicity is legitimately 
questioned and we find that he did not have chronic arthritis 
during service.  See 38 C.F.R. § 3.303.  We also note that 
traumatic arthritis was never identified after service.  

The preponderance of the evidence is against the claim for 
service connection for a left knee disability.  Accordingly, 
service connection is denied.

Back disability 

The appellant has appealed the denial of service connection for a 
back disability.  After review of the evidence, the Board finds 
in favor of the claim.  

Service treatment records reveal that the appellant reported 
recurrent back pain during his May 1966 preinduction examination.  
In November 1968, he complained of low back pain up his left side 
for two days.  It was noted that he had a similar episode six 
months ago.  Back strain for three weeks secondary to lifting was 
reported in April 1969.  At his April 1969 separation 
examination, the appellant reported a history of recurrent back 
pain.  Examination revealed that the spine and other 
musculoskeletal were normal.  

In his claim for compensation received in October 2005, the 
appellant reported that he hurt his back in the line of duty.  In 
August 2006, it was noted that the appellant had some back 
trouble during service.

In January 2007, Dr. B related that the appellant had multilevel 
degenerative disc disease with associated facet arthropathy 
involving his lumbar spine.  Additionally, in his lumbar spine 
there was anterior wedging of L1 consistent with a compression 
fracture.  It was noted that he had significant pain in his back 
if he stands for any length of time.  

The appellant was afforded a VA compensation and pension 
examination in November 2007.  During this examination, he stated 
that he pulled his back doing something in the Army.  He could 
not remember the details but said that it hurt ever since.  He 
denied any other injury.  Degenerative disk disease of the lumbar 
spine was diagnosed.  The examiner noted that the appellant had 
some recurrent low back pain prior to entering service and some 
episodes of low back pain during service.  However, the examiner 
noted that it did not look like the appellant had a significant 
injury or trauma or aggravation in service.  The examiner noted 
that it appeared that it was from lifting and that he did not 
have records from the intervening years until relatively 
recently, so it is had to say what was going on in that time 
period.  He opined that with the widespread osteoarthritis that 
the appellant had with a diagnosis of primary osteoarthritis and 
the service treatment records that show a few entries and 
possibly even having problems prior to service, he would have to 
say that it is not as least as likely as not, less than 50 
percent probability, that the appellant's current back and knee 
problems were related to his incidents in service.  

Initially, the Board notes that during the pre-induction 
examination the appellant reported recurrent back trouble.  
However, there is no adequate documentation of a back disability 
that preexisted service in the record.  At most, the record 
contains the appellant's reported history of recurrent back pain.  
In light of the whole evidence, the Board finds that a chronic 
back disability did not pre-exist service and that this is not a 
case that involves the presumption of soundness.  

When weighing the positive and negative evidence of record, the 
Board finds that service connection is warranted.  In this 
regard, we note that the appellant has reported pulling his back 
in service and that it has hurt ever since.  The record shows a 
post service diagnosis of degenerative disk disease of the lumbar 
spine.  There is also evidence of ongoing complaints of back pain 
during service.  The appellant is competent to report the onset 
of symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Layno v. Brown, 6 Vet. App. 465 (1994).  The appellant has 
presented credible statements that his current back problems 
started in service and continued after service.  The appellant's 
statements are consistent with the record as it is shown that he 
was treated in service for back pain and treated for the same 
post service.  

The Board recognizes that the November 2007 VA examiner noted 
that it appeared that the appellant hurt his back from lifting 
and that it did not look like the appellant had a significant 
injury or trauma or aggravation in service.  He  further opined 
that it is not as least as likely as not, less than 50 percent 
probability, that the appellant's current back problems are 
related to his incidents in service.  The Board has taken the VA 
examiner's opinion into consideration.  However, the opinion 
above is weighed against the appellant's assertions of onset and 
continuity.   

Here, we find that although the VA examiner rendered a negative 
opinion, the appellant has rendered competent and credible 
evidence of in service back problems that continued post service.  
Furthermore, unlike his opinion regarding the knee, the VA 
examiner did not give significant reason or rationale for his 
findings.  We further note when the VA examiner rendered the 
opinion that "it is not as least as likely as not, less than 50 
percent probability, that the appellant's current back and knee 
problems were related to his incidents in service," the examiner 
discussed the appellant's diagnosis of primary osteoarthritis 
before doing so.  We note that this diagnosis pertains to the 
left knee not the back.  As such, we afford the VA opinion less 
probative value than the lay statements of record.  

We find that the appellant has been a consistent historian and is 
credible regarding his lumbar spine.  We note that lay evidence 
does not lack credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical 
records does not serve as an "absolute bar" to the service 
connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) 
("Board may not reject as not credible any uncorroborated 
statements merely because the contemporaneous medical evidence is 
silent as to complaints or treatment for the relevant condition 
or symptoms").  

As such, the evidence shows the existence of a current 
disability, an in-service incurrence and a relationship between 
the disability and service.  Accordingly, service connection for 
degenerative disk disease of the lumbar spine is granted.  We 
again note that this appellant has presented credible statements 
regarding onset and continuity.


ORDER

Service connection for a left knee disability is denied.

Service connection for degenerative disk disease of the lumbar 
spine is granted.  


REMAND

The appellant has appealed the denial of service connection for 
an acquired psychiatric disability other than PTSD.  

Service treatment records reveal that the appellant reported 
nervous trouble and frequent trouble sleeping during his May 1966 
preinduction examination.  
At his April 1969 separation examination, the appellant reported 
a history of depression or excessive worry, nervous trouble, and 
frequent trouble sleeping.  An examination revealed normal 
psychiatric findings.  

In June 1969, the appellant filed a claim for "bad nerves."  He 
failed to report for an examination and his claim was denied.  

An assessment was given of r/o generalized anxiety in May 2006.  
In June 2006, reported ongoing problems of anxiety and depression 
related to military were noted.  

The appellant reported trouble staying asleep in August 2006.  He 
reported "sad, down, moods."  He reported that his job moved 
and that he had a new manager at work.  Feelings of hopelessness, 
helplessness and worthlessness were reported.  It was also noted 
that he worried often at work and that he felt irritable at 
times.  He denied past treatment for depression/anxiety.  When 
discussing service, he stated that it went "okay" but that he 
felt scared and thought it was interesting.  It was noted that he 
had some nightmares back then off and on, and that he was in a 
bad area.  The examiner noted that the appellant was struggling 
with current work environment which has triggered symptoms of 
depression and anxiety, and that he met the criteria for 
generalized anxiety disorder.  It was noted that if the appellant 
was not working at his current job his symptoms would be more 
manageable or possibly resolve.  Symptoms related to the military 
may be more prevalent with current job stress and possible 
worsening memory loss which is currently not clear was noted.  
Anxiety disorder with mixed anxiety and depressed mood, and r/o 
cognitive disorder were diagnosed.  

In an examination at the end of August 2006, it was noted that 
the appellant was less troubled by his current work environment 
which triggered symptoms of depression and anxiety.  It was also 
noted that his wife's medical symptoms may contribute more to his 
distress than conflicts at work at that time.  The same was 
reported in September 2006.  In October 2006, it was noted that 
the appellant was less troubled by his current work environment 
and that his depression and anxiety had decreased.  

Examination in October 2006 revealed an assessment of anxiety 
nos.  Work stress was noted.  

In a September 2007 evaluation, it was noted that the appellant 
continued to struggle with PTSD symptomology and depression.  He 
endorsed moderate problems with irritability, anger, anxiety, and 
depression.  During this examination, cognitive difficulties were 
noted.  The examiner opined that the etiology of the appellant's 
cognitive deficits were unclear but that his psychiatric issues, 
to include depression and anxiety, could be affecting his 
cognition.  Cognitive disorder NOS, PTSD and depressive disorder 
were diagnosed.  

In light of the above, the Board finds that further development 
is necessary before the issue of service connection can be 
decided.  Here, the record shows that the appellant asserts that 
he has a psychiatric disability other than PTSD that is 
attributable to service.  The record shows that he reported 
nervous trouble at his preinduction examination and depression 
and nervous trouble at his separation examination.  He further 
reported having "bad nerves" within a year of separation.  The 
record shows recent diagnoses of depression and anxiety.  As 
such, the Board finds that an examination and etiology opinion is 
needed to decide this claim.  

Pursuant to 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 
3.3159(c)(4)(i), VA will obtain an examination or an opinion if 
it is necessary to decide the claim.  To ensure that VA has met 
its duty to assist the claimant in developing the facts pertinent 
to the claims and to ensure full compliance with due process 
requirements, a remand is necessary.

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a VA 
examination to determine the nature and 
etiology of his acquired psychiatric 
disability other than PTSD.  The claims 
folder must be made available to the 
examiner for review.  All findings should 
be reported in detail.  If a disability is 
found, the examiner should address whether 
it is more likely than not (i.e., to a 
degree of probability greater than 50 
percent), at least as likely as not (i.e., 
50-50 probability), or unlikely (i.e., a 
probability of less than 50 percent) that 
any current psychiatric disability other 
than PTSD is related to service.  A 
complete rationale for all opinions should 
be provided. 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


